Citation Nr: 0000850	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-46 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability, claimed as secondary to service-connected 
amputation, below the knee, right.

2.  Entitlement to service connection for bilateral arm 
disability, claimed as secondary to service-connected 
amputation, below the knee, right.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected amputation, below 
the knee, right.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability, claimed as secondary to service-connected 
amputation, below the knee, right.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to August 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating determination by the RO.  
This case was previously before the Board in March 1997 and 
remanded for additional development and adjudication.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral arm and shoulder disabilities as 
well as neck and back disorders secondary to his service-
connected right below-the-knee amputation.

Regulations provide that a disability which is proximately 
due to or a result of a service-connected disease, or injury 
shall be service-connected.  38 C.F.R. § 3.310 (1999).  
Moreover, the United States Court of Veterans Appeals - now 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

On review of the record, the Board notes that in December 
1997, a VA orthopedic examiner diagnosed cervical and lumbar 
spondylosis and myofascial pain syndrome.  The examiner noted 
that a well-fitted below knee prosthesis should not be the 
direct cause of extensive spinal spondylosis, but that 
altered gait mechanics could be a contributing factor to the 
development of such a condition.  The examiner also opined 
that altered gait mechanics and spinal spondylosis can also 
create myofascial pain syndromes and problems similar to 
those experienced by the veteran.  In response to the RO's 
request for a clarifying opinion, the examiner prepared an 
addendum to that examination report in February 1999.  He 
noted that the veteran did not demonstrate significant gait 
mechanic alteration and had a satisfactory fitting below the 
knee prosthesis, and that, therefore, his extensive spinal 
spondylosis and myofascial pain were not likely to have been 
caused by his amputation.  However, the examiner also noted 
that the RO had re-characterized his diagnosis of myofascial 
pain syndrome as fibromyalgia, and pointed out that these 
were two entirely different conditions.  The examiner stated 
that it was obvious, from review of the record, that the 
majority of the veteran's medical problems were non-
orthopedic in nature and that a more thorough examination by 
a rheumatologist would be helpful.  The examiner noted that 
since these problems began shortly after his amputation, they 
could certainly have a strong bearing on his condition and 
could be related to his myofascial complaints and other 
complaints that suggest a possibility of fibromyalgia.

Upon review of the VA examiner's 1999 addendum to his earlier 
examination report, it is apparent to the Board that the 
introduction of fibromyalgia as a possible diagnosis for the 
veteran's symptoms complicated the examiner's assessment as 
to the etiology of the veteran's symptoms.  What is not 
clearly apparent to the Board is the origin of the reference 
to fibromyalgia, other than the fact that it was coded on the 
2507 Examination Request dated February 11, 1999.  Whether 
this was the result of a medical determination that 
fibromyalgia was a possible diagnosis or whether this was an 
inadvertent reference is not clear.  However, the presence or 
absence of this diagnosis is significant, since the VA 
examiner has opined that it is not likely that the veteran's 
spinal spondylosis and myofascial pain syndrome are 
etiologically related to his below the knee amputation, but 
appears to have further opined that fibromyalgia, if present, 
could be related to the amputation and could be responsible 
for the veteran's current symptoms.  The examiner also 
recommended further evaluation by a rheumatologist in the 
event that fibromyalgia was considered to be present.

In light of what appears to be some conflict as to the 
veteran's proper diagnoses, as shown in the 1997 and 1999 VA 
examination reports, and given that there is some private 
medical evidence indicating a possible causal relationship 
between the service-connected below the knee amputation and 
at least one of the claimed disabilities, a low back 
disorder, the Board is unable to determine whether the 
veteran's claims are well-grounded, or whether the claim for 
a neck disability may be reopened, without further 
clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
should clarify whether the reference to 
fibromyalgia in the February 1999 
examination request form was by design, 
that is, whether it was an intended 
reference based on a medical basis, or 
whether it was an inadvertent or 
analogous reference.  

2.  Thereafter, the RO should again seek 
clarifying opinions from the VA examiner 
who conducted the December 1997 
examination and the February 1999 
addendum to the report of that 
examination.  If fibromyalgia is not 
suspected as a possible diagnosis, the 
examiner should be asked to review his 
February 1999 addendum examination report 
and again comment on his prior opinion as 
to the probability of a relationship 
between the below the knee amputation and 
spinal spondylosis and myofascial pain 
syndrome.  He should be further 
requested, with appropriate guidance, to 
provide an opinion as to whether the 
amputation casused an increase in 
nonservice-connected disability even 
though such disability was not caused by 
the amputation.  If the examiner believes 
that further examination is needed as to 
this point, such examination should be 
scheduled.  Finally, for clarity, the 
examiner should also be asked whether his 
remarks about fibromyalgia were prompted 
by his review of the medical evidence of 
record, to include his review of the 
complaints and symptoms noted on his 
examination of the veteran, or whether 
they were prompted solely because of the 
reference to fibromyalgia on the February 
1999 2507 Examination Request form.  

3.  In the event that the examiner 
referenced above is no longer available 
to provide the requested clarifying 
opinions, an appropriate new examination 
should be scheduled for the purpose of 
evaluating the veteran's complaints and 
symptoms and providing an opinion as to 
the relationship, if any, between the 
claimed disabilities and the service-
connected right below the knee 
amputation, to include any relationship 
as contemplated under Allen, supra.  Any 
such examination should include 
investigation and opinion as to possible 
fibromyalgia. 

4.  In any event that fibromyalgia is 
either suspected or found to account for 
some or all of the veteran's current 
complaints and symptoms, a rheumatology 
examination should be scheduled to fully 
evaluate such symptomatology.  The 
examiner should determine the presence 
and, if present, the severity and 
etiology of fibromyalgia involving the 
arms, shoulders, back and neck.  The 
examiner should set forth a detailed 
history of symptoms as reported by the 
veteran, and any testing deemed necessary 
should be accomplished.  A definitive 
diagnosis should be entered, with 
indication of the etiology of 
fibromyalgia, if found to exist, and the 
presence of all positive trigger point 
areas identified.  The examiner should 
provide an opinion as to the medical 
probability that the medical evidence 
establishes a link between the veteran's 
service connected amputation residuals 
and current disability diagnosed as 
fibromyalgia or is otherwise causally 
related thereto, including within the 
meaning of Allen.  The claims folder must 
be made available for review in 
connection with any examination 
conducted.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims.  A determination as 
to whether service connection for 
aggravation of bilateral arm, bilateral 
shoulder, back and neck disabilities 
within the meaning of Allen, should also 
be made.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing all applicable legal criteria.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












